225 Ga. 588 (1969)
170 S.E.2d 428
DAUGHERTY
v.
MURPHY.
25379.
Supreme Court of Georgia.
Submitted September 10, 1969.
Decided September 29, 1969.
Paul R. Koehler, for appellant.
Russell G. Turner, Sr., for appellee.
MOBLEY, Presiding Justice.
Maxine G. Daugherty brought an action against her former husband, Jack Steaven Murphy, seeking an increase in child support payments for the minor child of the parties. After hearing evidence pertinent to this issue, the trial judge entered an order increasing the amount of the payments for the support of the child, and also enlarging the visitation privileges of the father. The mother appealed from that part of the order changing the visitation privileges of the father.
1. The motion to dismiss the appeal on the ground that the enumeration of errors and brief of the appellant do not "contain or set forth the brief of the evidence" is without merit.
2. An award of custody is conclusive between the parties as to the right of custody, unless a change of circumstances affecting the interest and welfare of the child is shown, and visitation privileges are a part of custody. Haynes v. Howell, 220 Ga. 659 (140 SE2d 897); Winburn v. Harrington, 223 Ga. 488 (156 SE2d 44); Hirsh v. Dobb, 224 Ga. 130, 134 (160 SE2d 386); Smith v. Smith, 225 Ga. 241 (1) (167 SE2d 597).
*589 3. Neither the pleadings nor the evidence showed any change of circumstances affecting the welfare of the child, and it was error for the judge to enlarge the visitation privileges of the father. It is ordered that the change in visitation privileges be deleted from the order, leaving the remainder of the order, from which no appeal was taken, in force.
Judgment reversed in part with direction. All the Justices concur.